         Case 3:19-cv-00083-MO          Document 17       Filed 02/15/19     Page 1 of 2




John D. Giffin, CASB No. 89608, Pro Hac Vice
Valerie I. Holder, OSB No. 160646
KEESAL, YOUNG & LOGAN
450 Pacific Avenue
San Francisco, California 94133
Telephone:      (415) 398-6000
Facsimile:      (415) 981-0136
Email:      valerie.holder@kyl.com
            john.giffin@kyl.com
Attorneys for Plaintiff
Medmar Inc.


                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


MEDMAR INC.,                                          Case No. 3:19-cv-00083-MO
                                        Plaintiff,                                     ADMIRALTY
               vs.

ANGLO EASTERN NAVIGATION PTE                          PLAINTIFF’S NOTICE OF
LTD.; 51,035.504 METRIC TONS OF U.S.                  VOLUNTARY DISMISSAL WITHOUT
NO. 2 OR BETTER SOFT WHITE WHEAT                      PREJUDICE PURSUANT TO FRCP
IN BULK; ALSAEED TRADING                              41(A)
COMPANY; MIDSTAR FZE; VIGOROUS
SHIPPING & TRADING S.A,                               [FILED CONCURRENTLY WITH
                                                      PLAINTIFF’S NOTICE OF CONSENT
                                    Defendants.
                                                      TO RELEASE CARGO FROM
                                                      ATTACHMENT]



       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Medmar Inc.

(“Plaintiff”) hereby gives notice that the above-captioned action is voluntarily dismissed in its

entirety against Defendants Anglo Eastern Navigation PTE LTD.; 51,035.504 Metric Tons of

U.S. No. 2 or Better Soft White Wheat in Bulk; Alsaeed Trading Company; Midstar FZE; and

Vigorous Shipping & Trading S.A. (collectively, “Defendants”). The dismissal is expressly
without prejudice and without award of costs or attorneys’ fees to any party.

       No adverse party has served an answer or has otherwise responded to Plaintiff’s January
Case No.: 3:19-cv-00083-MO                                                   KEESAL, YOUNG & LOGAN
PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                        450 PACIFIC AVENUE
      -1                                                                   SAN FRANCISCO, CALIFORNIA 94133
                                                                                   (415) 398-6000
         Case 3:19-cv-00083-MO       Document 17      Filed 02/15/19     Page 2 of 2




17, 2019 Complaint. Accordingly, the claims against these Defendants may be dismissed without

an Order of the Court.

       DATED this 15th day of February, 2019.

                                           KEESAL, YOUNG & LOGAN


                                           /s/ Valerie I. Holder
                                           John D. Giffin, CASB No. 89608, Pro Hac Vice
                                           Valerie I. Holder, OSB No. 160646
                                           Attorneys for Plaintiff
                                           Medmar Inc.




Case No.: 3:19-cv-00083-MO                                               KEESAL, YOUNG & LOGAN
PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                    450 PACIFIC AVENUE
      -2                                                               SAN FRANCISCO, CALIFORNIA 94133
                                                                               (415) 398-6000
